﻿Mr. President, I should like to congratulate you on your election to the high office of President of the General Assembly. During the many years you have spent at the United Nations as the Permanent Representative of your country, you have built for yourself the reputation of a most dynamic and respected diplomat, and it gives us special pleasure to see you presiding over this session of the General Assembly.
177.	I should also like to express to the Secretary- General, Mr. Kurt Waldheim, the great appreciation of my Government for his tireless efforts on behalf of the cause of peace all around the world.
178.	During the past year the international situation has been marked by uncertainty, tension and conflict. The problems facing us have never been more difficult or complex. This is in essence the serious message that the Secretary-General has conveyed to us in his report on the work of the Organization. And he has raised the question of whether we are capable of managing the course of world events. We have to admit that the answer to this question is uncertain, not least when we observe how a series of international negotiating processes are at an impasse. For instance, the North- South dialogue has so far not yielded any decisive break-through in the endeavours towards a New International Economic Order; we have not succeeded in making any substantial progress in the work for international disarmament; the international protection of human rights is still not sufficiently developed; the Middle East and southern Africa are still dangerous areas of conflict; and a critical situation has arisen in South-East Asia.
179.	A period of sustained growth in the economy of the industrialized countries has come to an end. These countries are now going through a period of uncertainty and recession. This has, in turn, led to a worsening of the already very difficult situation of the developing countries. We have yet to develop methods of international co-operation capable of solving problems in the fields of energy, inflation and unemployment.
180.	The world economic crisis is a serious obstacle to progress towards the solution of international economic and social problems. In the prevailing situation, it is more difficult to gain acceptance for the demands for increased transfer of resources to the developing countries and for the access of their products to the markets of the industrialized countries. The complexity and urgency of these demands are, however, too important to be brushed aside with a reference to existing economic difficulties.
181.	The current economic crisis cannot be solved through protectionism or unilateral measures by individual countries or groups of countries. The response should be a strengthening of global economic cooperation. We have therefore noted with positive interest the proposal referred to the General Assembly by the Committee of the Whole Established under General Assembly Resolution 32/174, We support the idea of a new global round of negotiations on energy and monetary, financial development and trade questions.
182.	We also support the principle that such global negotiations should be conducted within the framework of the United Nations and should be open to all countries. We must make use of already existing organs of co-operation and avoid disrupting ongoing negotiations. It is important that these negotiations should be thoroughly prepared and should be given an appropriate institutional framework. We share the view of the Group of 77 that the Committee of the Whole has a major role to play in this regard.
183.	The negotiations during the eighth session of the Third United Nations Conference on the Law of the Sea resulted in encouraging progress, inter alia, by setting a definite deadline for the adoption of a new convention on the law of the sea. The presentation of a new revised negotiating text11 has raised hopes that the efforts to reach agreement on a fair and broadly acceptable compromise treaty will prove successful.
184.	Norway will continue its active endeavours to contribute to the solution of outstanding issues, including the establishment of an international regime for the utilization of the mineral resources on the deep-ocean floor. These problems are closely linked to important negotiations going on in various other United Nations forums for the establishment of a New International Economic Order.
185.	If the concept of the "common heritage of mankind" is to have any real meaning, the international sea-bed authority must be rendered capable of functioning effectively. To a considerable degree, this depends upon the will of the industrialized countries to transfer technology and capital to the sea-bed authority and the developing countries.
186.	The coming year's discussions will show whether the necessary political will really exists. A new convention on the law of the sea is the best assurance that there will be stability and order in the use and management of ocean resources.
187.	The Norwegian Government has supported the Camp David agreements and the Treaty of Peace between Egypt and Israel as representing an important first step towards an over-all solution in the Middle East. One positive result in the peace process now under way is the withdrawal of Israeli forces from occupied areas in Sinai.
188.	In order to further the peace process, it is necessary to clarify the question of the rights of the Palestinians and their participation in the negotiations. We have lately observed some encouraging indications of contact and dialogue between the parties concerned. It is only through such contacts that it will be possible to come closer to a solution that will safeguard the right of all States in the area to exist in peace within secure and recognized boundaries and ensure for the Palestinians their legitimate rights. A peace settlement must be based on Security Council resolutions 242 (1967) and 338 (1973). It is therefore important that all parties accept these resolutions.
189.	As a member of the Security Council and a troop- contributing country to UNIFIL, Norway follows with great concern the developments in southern Lebanon. We denounce all acts of violence and we have repeatedly appealed to the parties concerned not to obstruct UNIFIL in carrying out its mandate. A continued deterioration of the situation in southern Lebanon could compel the United Nations and the troop- contributing countries to question whether they can justify maintaining the United Nations Force in the area. On behalf of my Government, I would therefore repeat our appeal to all parties concerned to refrain from further violence and to co-operate with UNIFIL. We endorse the view of the Secretary-General that the United Nations Force is performing a vital peacekeeping task in southern Lebanon and that it represents a stabilizing factor in the entire area.
190.	My Government welcomes and supports the decision of the Commonwealth Meeting in Lusaka on Zimbabwe, as well as the ongoing negotiations in London. It is important that all parties have now been brought into the negotiating process. We would strongly urge the parties concerned to make full use of the opportunity which now exists to reach a negotiated settlement. The alternative is a continuation of the armed struggle and an increased risk of the internationalization of the conflict.
191.	Despite the attitude of South Africa, we believe it is essential to continue the efforts to implement the United Nations plan for Namibia. We therefore support the efforts being made to that end by the five Western countries and the front-line States. However, one cannot expect that the momentum of the negotiations can be maintained indefinitely. If South Africa continues to refuse to co-operate with the United Nations on an internationally acceptable solution in Namibia, that would inevitably lead to new international measures against that country.
192.	As a consequence of South Africa's apartheid policy, Norway has, in co-operation with the other Nordic countries, introduced a number of measures against South Africa. We intend to proceed with this policy. We are also prepared to contribute to increased international pressure being brought to bear on South Africa.
193.	The Geneva Meeting in July on the question of the "boat" refugees from Viet Nam was characterized by a marked will to co-operate and made an important contribution to the solution of the problem. I would like to pay a tribute to the Secretary-General and to the United Nations High Commissioner for Refugees for their initiative and the way in which the Conference was prepared and carried out. We hope that the results achieved in Geneva will be followed up by all parties.
194.	The fate of the "boat" refugees must not, however, make us forget the humanitarian problems in Kampuchea. It is important that all parties to this conflict do not make the emergency relief operation dependent on political conditions.
195.	At the same time we must not overlook the serious refugee problems in other parts of the world. We, for our part, are prepared to consider new proposals which may contribute to the solution of these problems.
196.	In the field of human rights the greatest challenge now consists in securing greater harmony between norms and behaviour. At this General Assembly we must therefore focus attention on the question of improving the machinery and the procedures for the protection of human rights all over the world. An immediate and realistic step would be to strengthen regional co-operation arrangements in this field.
197.	Better co-ordination and a more rational division of labour between the many bodies is called for in the field of human rights. The establishment of a post of High Commissioner for Human Rights continues to be a question of importance in that connexion.
198.	In our opinion, increased attention should also be given to particularly vulnerable groups such as the indigenous peoples of the world.
199.	The World Conference of the United Nations Decade for Women will take place in 1980. The situation of women in the family, in society and in employment must be given more attention, both in our efforts to strengthen the protection of human rights, and in bringing about economic and social development. In our view it is therefore important that "Employment, Health and Education" have been chosen as the sub- theme of the Conference.
200.	Progress in the field of disarmament depends primarily on the relationship between the United States and the Soviet Union. It has been a matter of encouragement to us, that in spite of existing problems between them, they have been able to conclude the SALT negotiations through the agreement signed in Vienna. 
201.	This negotiating process should be continued. It is vital not only because of its impact on arms control, but also because of its contribution to detente between East and West and to improved relations between the two Super-Powers.
202.	Another major task consists of preventing the proliferation of nuclear arms to more States. The Treaty on the Non-Proliferation of Nuclear Weapons is to be reviewed by an international conference in August 1980. We will work at that conference towards a strengthening of that Treaty.
203.	A comprehensive treaty on banning nuclear test explosions would also be of the greatest importance in ensuring a successful outcome of the forthcoming conference on the non-proliferation Treaty.
204.	Norway will continue its efforts to obtain international support for an idea we launched at the special session of the General Assembly on disarmament.  I am referring to the idea of an arms-control impact analysis in connexion with the decision-making process on procurements of larger arms. The impact analysis will provide a basis for identifying areas where restraint should be shown in the perspective of arms control and disarmament. They will thus contribute to increased consciousness of the scope and implications of the individual country's decisions in regard to arms procurements,
205.	I share the view of the Secretary-General that the United Nations can play a more active role in solving international problems and conflicts. The prerequisite, however, is that the Member States themselves make better use of the opportunities offered by the United Nations. This will strengthen confidence in the Organization.
206.	Norway's membership in the Security Council this year has left us with the impression that more countries are prepared, to a greater extent than before, to use the United Nations as an instrument for peace-making and peace-keeping. This is a positive development which will enable the Security Council better to discharge its responsibilities under the Charter of the United Nations. This will be particularly important for the smaller countries like my own. Norway considers it an important task to contribute to such a development through our work on the Council.
207.	This brings me, however, to a broader question, Is the United Nations system today in a position to contribute effectively to the solution of the problems confronting the international community?
208.	The response of the 1970s to that question was characterized primarily by the large special conferences held under the auspices of the United Nations. These conferences have been important, because they have focused attention on major problems of our times. They have helped to form public opinion and have created a sense of awareness in the various individual countries. Moreover, the conferences have adopted declarations of principle and programmes of action which have formed the basis for further work on these questions. The task of the 1980s must be to transform these programmes and declarations into practical measures. This task demands different working methods: it demands the necessary political will and adequate institutional machinery.
209.	I think that the Geneva Meeting this summer on the refugee situation in Indo-China is a good example of what can be achieved at ad hoc conferences which take up concrete and limited issues, where participation can be restricted to the countries most interested, and the meetings, as at Geneva, can be completed in the course of a few days. Thus we should consider whether the time is not ripe for more conferences of this kind, more subject-oriented negotiations, limited in time and scope.
210.	In this process, both regional and global organizations have a significant role to play. If such conferences are to be successful, a high degree of coordination is needed and we must avoid a duplication of effort in the different organs involved.
211.	The present situation may also call for another look at some of the recommendations of the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System. We have in mind, in particular, strengthening the role of UNDP in the development activities of the United Nations system, and the necessity of improving communications between the United Nations proper and the specialized agencies.
212.	The Secretary-General pointed out in his report on organizational questions that the working methods of these organizations have not been adapted to meet the increased level of activity. The machinery is overburdened, efficiency is reduced and the ability to act has been weakened. I would like to associate myself with the Secretary-General's assessment, and also to support his request that we give priority during this session of the General Assembly to rationalizing the work of the United Nations and to making it more effective.
213.	Most of the problems of the United Nations of course can be traced back to political disagreement between Member States. It is not a simple matter, therefore, to make proposals which can strengthen the organization in the short term. However, in his report, the Secretary General suggests solutions to some of the most urgent practical problems. I should in particular like to mention the proposals to strengthen the role of the General Committee, to streamline the Assembly's agenda, to reduce documentation and to increase the efficiency of the Main Committees.
214. It is in our interest—the interest of the Member States—that the United Nations should become a vigorous and effective organization. We should all make our contribution to this end.
